Exhibit 10.1

 

LOGO [g29509new_orex-exhibitfor8k.jpg]

  

Orexigen Therapeutics, Inc.

3344 North Torrey Pines Court

Suite 200

La Jolla, CA 92037

Phone: 858-875-8600

Fax 858-875-8650

       

www.orexigen.com

 

September 30, 2015

Mark Booth

c/o Orexigen Therapeutics, Inc.

3344 N. Torrey Pines Court, Suite 200

La Jolla, CA 92037

 

RE:      Separation

and Consulting Agreement

Dear Mark:

This letter sets forth the terms of the separation and consulting agreement
(this “Agreement”) that Orexigen Therapeutics, Inc. (the “Company”) is offering
to you in connection with your voluntary resignation as an officer and employee
of the Company.

1.        Separation Date.  You agree and acknowledge that your last day of
employment with the Company and your employment resignation date will be
effective September 30, 2015 (the “Separation Date”). As of the Separation Date,
you will no longer be employed as the Company’s Chief Commercial Officer, and
you will no longer hold any other employment or officer positions with the
Company. You further acknowledge and agree that the circumstances of your
employment resignation do not qualify as an “Involuntary Termination Without
Cause” or a “Constructive Termination During a Change in Control Period” as
defined in your February 22, 2010 Amended and Restated Employment Agreement with
the Company, as amended on February 15, 2013 (together, the “Employment
Agreement”), or otherwise entitle you to any severance benefits.

2.        Accrued Salary and Vacation.  No later than the Separation Date, the
Company will pay you all accrued salary, and all accrued and unused vacation
earned through the Separation Date, subject to standard payroll deductions and
withholdings. You will receive these payments regardless of whether you enter
into this Agreement.

3.        Expenses.  You should submit, within thirty (30) days after the
Separation Date, expense reports to the Company seeking reimbursement for any
business expenses incurred through the Separation Date. The Company will
reimburse you for these business expenses, pursuant to its standard policies and
practices. Please submit your expense report to: Orexigen Therapeutics, Inc.;
Attn: Finance, 3344 N. Torrey Pines Court, Suite 200, La Jolla, CA 92037.

4.        Termination Benefits.  Although the Company is not otherwise obligated
to do so, if you timely sign, date and return this fully executed Agreement to
the Company no later



--------------------------------------------------------------------------------

Mark Booth

September 30, 2015

Page 2

 

than twenty-one (21) calendar days following the date of this Agreement and this
Agreement, and the release of claims set forth in Section 14 below, becomes
effective on the eighth day following your timely execution of this Agreement
(the “Effective Date”), the Company will provide you with the following
termination benefits (the “Termination Benefits”):

(a)        Continued Eligibility for 2015 Bonus.  You will remain eligible for a
pro-rated annual bonus for calendar year 2015 (the “Bonus”), which will be
determined within the sole discretion of the Company’s Board of Directors (the
“Board”), or an authorized committee or officer of the Company, if so delegated
by the Board. If the Board (or authorized committee or officer) approves a Bonus
for you, such Bonus will be subject to standard payroll deductions and
withholdings, and will be paid to you during the 2016 calendar year at the same
time that 2015 bonuses are paid to the Company’s other eligible executive
employees (but in no event will the Bonus be paid to you later than March 15,
2016).

(b)        Consulting Agreement.  The Company will agree to retain you, and you
will agree to make yourself available to perform services as a consultant under
the terms of the Consulting Agreement attached hereto as Exhibit B. You must
sign and return the Consulting Agreement no later than the date that you return
this fully signed Agreement.

5.        Health Insurance.  To the extent provided by the federal COBRA law or,
if applicable, state insurance laws (collectively, “COBRA”), and by the
Company’s current group health insurance policies, you will be eligible to
continue your group health insurance benefits after the Separation Date. Later,
you may be able to convert to an individual policy through the provider of the
Company’s health insurance, if you wish, at your own expense. You will be
provided with a separate notice more specifically describing your rights and
obligations to continuing health insurance coverage under COBRA on or after the
Separation Date.

6.        Equity.

(a)        Although the terms of each of your outstanding stock options, as set
forth on Exhibit A hereto (the “Options”), provide that the Options will expire
and cease to be exercisable three months following the termination of your
services, you acknowledge and agree that the Options will expire and cease to be
exercisable on April 7, 2016 (the “Expiration Date”) and that, subject to
Section 6(b), you may exercise on or before the Expiration Date any of the
Options that were vested and exercisable as of the Separation Date.

(b)        Notwithstanding anything to the contrary in this Agreement, you
acknowledge and agree that any portions of the Options that are unvested and
unexercisable as of the Separation Date, will not become vested or exercisable,
and you will receive no additional vesting of such Options from and after the
Separation Date, and all such portions of such Options will immediately expire
and terminate as of such Separation Date.



--------------------------------------------------------------------------------

Mark Booth

September 30, 2015

Page 3

 

7.        No Other Compensation or Benefits.  You acknowledge that, except as
expressly provided in this Agreement, you have not earned and will not receive
from the Company any additional compensation, bonus, severance, or benefits
before or after the Separation Date, with the sole exception of any benefit the
right to which has vested as of the Separation Date under the express terms of a
Company benefit plan.

8.        Return of Company Property.  You agree to immediately return to the
Company all Company documents (and all copies thereof) and other Company
property which you have in your possession or control, including but not limited
to any materials of any kind which contain or embody any proprietary or
confidential information of the Company (and all reproductions thereof in whole
or in part). You also agree to immediately make a diligent search to locate any
such documents, property and information. In addition, if you have used any
personally owned computer, server, e-mail system, mobile phone, or portable
electronic device (e.g., BlackBerry, iPhone or iPad) (collectively, “Personal
Systems”) to receive, store, prepare or transmit any Company confidential or
proprietary data, materials or information, then on or before the fifth day
following the Separation Date, or earlier if requested, you will provide the
Company with a computer-useable copy of all such information and then
permanently delete and expunge all such Company confidential or proprietary
information from such Personal Systems without retaining any copy or
reproduction in any form. You agree to provide the Company access to your
Personal Systems, if requested, for the purpose of verifying that the required
copying and/or deletion is completed. The Company will provide you with access
to its confidential and proprietary information or materials to the extent
needed for you to perform your consulting services.

9.        Proprietary Information Obligations.   You agree to refrain from any
use or disclosure of the Company’s confidential or proprietary information or
materials. Additionally, you reaffirm your obligation to comply with the
Proprietary Information and Inventions Assignment Agreement (the “Proprietary
Information and Inventions Assignment Agreement”) you previously signed
(attached hereto as Exhibit C).

10.        Mutual Nondisparagement.  You agree not to disparage the Company, and
the Company’s officers, directors, employees, shareholders, investors and
agents, in any manner likely to be harmful to them or their business, business
reputation or personal reputation, and the Company agrees to direct its officers
and directors not to disparage you in any manner likely to be harmful to your
business, business reputation or personal reputation; provided that the parties
may respond accurately and fully to any question, inquiry or request for
information when required by legal process (e.g., a valid subpoena or other
similar compulsion of law) or as part of a government investigation.

11.        Confidentiality.  The provisions of this Agreement will be held in
strictest confidence by you and the Company and will not be publicized or
disclosed in any manner whatsoever; provided, however, that: (a) you may
disclose this Agreement to your immediate family; (b) the parties may disclose
this Agreement in confidence to their respective attorneys,



--------------------------------------------------------------------------------

Mark Booth

September 30, 2015

Page 4

 

accountants, auditors, tax preparers, and financial advisors; (c) the Company
may disclose this Agreement as necessary to fulfill standard or legally required
corporate reporting or disclosure requirements; and (d) the parties may disclose
this Agreement insofar as such disclosure may be necessary to enforce its terms
or as otherwise required by law. In particular, and without limitation, you
agree not to disclose the terms of this Agreement to any current or former
Company employee or affiliate.

12.        Cooperation.  Through April 7, 2016, you agree to voluntarily
cooperate with the Company, if you have knowledge of facts relevant to any
threatened or pending claim, investigation, audit or litigation against or by
the Company, by making yourself reasonably available without further
compensation (except pursuant to the Consulting Agreement, and other than your
preapproved, reasonable and documented expenses) for interviews with the Company
or its legal counsel, for preparing for and providing deposition testimony, and
for preparing for and providing trial testimony.

13.        No Admissions.  Nothing contained in this Agreement shall be
construed as an admission by you or the Company of any liability, obligation,
wrongdoing or violation of law.

14.        Release of Claims.

(a)        General Release.  In exchange for the consideration provided to you
under this Agreement to which you would not otherwise be entitled, you hereby
generally and completely release the Company and its current and former
directors, officers, employees, shareholders, investors, partners, agents,
attorneys, predecessors, successors, parent and subsidiary entities, insurers,
affiliates, and assigns (collectively, the “Released Parties”) of and from any
and all claims, liabilities and obligations, both known and unknown, that arise
out of or are in any way related to events, acts, conduct, or omissions
occurring prior to or on the date you sign this Agreement (collectively, the
“Released Claims”).

(b)        Scope of Release.  The Released Claims include, but are not limited
to: (i) all claims arising out of or in any way related to your employment with
the Company, or the termination of that employment; (ii) all claims related to
your compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(iii) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing (including but not limited to
all claims for severance benefits under your Employment Agreement); (iv) all
tort claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (v) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990 (as
amended), the federal Family and Medical Leave Act (as amended) (“FMLA”), the
federal Age Discrimination in Employment Act of 1967 (as amended) (the “ADEA”),
the California Labor Code (as amended), the California



--------------------------------------------------------------------------------

Mark Booth

September 30, 2015

Page 5

 

Family Rights Act (“CFRA”), the California Fair Employment and Housing Act (as
amended), the Illinois Human Rights Act, the Illinois Equal Pay Act, the
Illinois Whistleblower Act, the Cook County Human Rights Ordinance, and the
Chicago Human Rights Ordinance.

(c)        Excluded Claims.  Notwithstanding the foregoing, the following are
not included in the Released Claims (the “Excluded Claims”): (i) any rights or
claims for indemnification you may have pursuant to any written indemnification
agreement with the Company to which you are a party, the charter, bylaws, or
operating agreements of the Company, or under applicable law; (ii) any rights
which are not waivable as a matter of law; and (iii) any claims for breach of
this Agreement. In addition, nothing in this Agreement prevents you from filing,
cooperating with, or participating in any proceeding before the Equal Employment
Opportunity Commission, the Department of Labor, the California Department of
Fair Employment and Housing, the Illinois Human Rights Commission, or any other
government agency, except that you acknowledge and agree that you are hereby
waiving your right to any monetary benefits in connection with any such claim,
charge or proceeding. You hereby represent and warrant that, other than the
Excluded Claims, you are not aware of any claims you have or might have against
any of the Released Parties that are not included in the Released Claims.

(d)        ADEA Waiver.  You acknowledge that you are knowingly and voluntarily
waiving and releasing any rights you may have under the ADEA (the “ADEA
Waiver”), and that the consideration given for this ADEA Waiver is in addition
to anything of value to which you are already entitled. You further acknowledge
that you have been advised, as required by the ADEA, that: (i) your ADEA Waiver
does not apply to any rights or claims that may arise after the date that you
sign this Agreement; (ii) you should consult with an attorney prior to signing
this Agreement (although you may choose voluntarily not to do so); (iii) you
have twenty-one (21) calendar days to consider this Agreement (although you may
choose voluntarily to sign it earlier); (iv) you have seven (7) calendar days
following the date you sign this Agreement to revoke the ADEA Waiver (by
providing written notice of your revocation to the Company); and (v) this
Agreement will not be effective until the date upon which the revocation period
has expired, which will be the Effective Date, provided that you do not revoke
it prior to such date.

(e)        Section 1542 Waiver.  In giving the releases set forth in this
Agreement, which include claims which may be unknown to you at present, you
acknowledge that you have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” You hereby expressly waive and
relinquish all rights and benefits under that section and any law or legal
principle of similar effect in any jurisdiction with respect to the releases
granted herein, including but not limited to the release of unknown and
unsuspected claims granted in this Agreement.



--------------------------------------------------------------------------------

Mark Booth

September 30, 2015

Page 6

 

15.        Representations.  You hereby represent that you have been paid all
compensation owed for all time worked, you have received all the leave and leave
benefits and protections for which you are eligible pursuant to the FMLA, CFRA
or any applicable laws or Company policies, and you have not suffered any
work-related injury or illness for which you have not already filed a workers’
compensation claim.

16.        Miscellaneous.  This Agreement, along with Exhibits A, B, and C,
constitutes the complete, final and exclusive embodiment of the entire agreement
between you and the Company with regard to its subject matter. It is entered
into without reliance on any promise or representation, written or oral, other
than those expressly contained herein, and it supersedes any other such
promises, warranties or representations (including but not limited to those in
the Employment Agreement). This Agreement may not be modified or amended except
in a written agreement signed by both you and a duly authorized officer of the
Company. This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, and their heirs, successors and assigns. If any
provision of this Agreement is determined to be invalid or unenforceable, in
whole or in part, this determination will not affect any other provision of this
Agreement and the provision in question shall be deemed modified so as to be
rendered enforceable in a manner consistent with the intent of the parties,
insofar as possible under applicable law. Any ambiguity in this Agreement shall
not be construed against either party as the drafter. Any waiver of a breach of
this Agreement, or rights hereunder, shall be in writing and shall not be deemed
to be a waiver of any successive breach or rights hereunder. This Agreement
shall be deemed to have been entered into, and shall be construed and enforced,
in accordance with the laws of the State of California without regard to
conflicts of law principles. This Agreement may be executed in counterparts,
each of which shall be deemed to be part of one original, and facsimile
signatures and signatures transmitted by PDF shall be equivalent to original
signatures.

If this Agreement is acceptable to you, please sign and date it below within
twenty-one (21) calendar days of your receipt of this Agreement. If you do not
sign and return it to the Company within the aforementioned timeframe, the
Company’s offer to enter into this Agreement will expire (including the offer to
enter into the Consulting Agreement).



--------------------------------------------------------------------------------

Mark Booth

September 30, 2015

Page 7

 

We wish you the best in your future endeavors.

Sincerely,

OREXIGEN THERAPEUTICS, INC.

 

By:   /s/ Michael A. Narachi               Michael A. Narachi  
            President & Chief Executive Officer        

Exhibit A – Option Grants

Exhibit B – Consulting Agreement

Exhibit C – Proprietary Information and Inventions Agreement

AGREED:

 

/s/ Mark Booth

                                

September 30, 2015

  Mark Booth     Date  



--------------------------------------------------------------------------------

Mark Booth

September 30, 2015

Page 8

 

EXHIBIT A

OPTION GRANTS

 

    

    Number of Shares    

Subject to
Option Grant

 

 

Number of
Unvested Shares
  Underlying Option  

as of
Separation Date

 

 

  Number of Vested and  
Outstanding Shares
Underlying Option as

of

Separation Date

 

Stock Option granted February 3, 2015

 

  88,925   75,957   12,968

Stock Option granted February 7, 2014

 

  205,000   123,855   81,145

Stock Option granted
February 15, 2013

 

  190,000   67,292   122,708

Stock Option granted January 25, 2012

 

  280,000   23,335   256,665

Stock Option granted February 27, 2012

 

  70,000   7,292   62,708

Stock Option granted
July 25, 2011

 

  832,000   0   413,924



--------------------------------------------------------------------------------

EXHIBIT B

Consulting Agreement



--------------------------------------------------------------------------------

EXHIBIT C

Proprietary Information and Inventions Agreement